                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                                 NO: 4:21-cv-00037

 EQUAL EMPLOYMENT OPPORTUNITY )
          COMMISSION,         )
                              )                                 JOINT CONSENT
                  Plaintiff,  )                               PROTECTIVE ORDER
                              )
                  v.          )
                              )
    DBBH HOLDINGS, INC. D/B/A )
     DAVID’S TRASH SERVICE,   )
                              )
                 Defendant.   )

       The parties move the Court for entry of a this Consent Protective Order to expedite the

flow of discovery materials, facilitate the prompt resolution of discovery disputes and disputes

concerning confidentiality, protect certain materials designated as confidential (“confidential

materials”), and ensure that protection is afforded only to material so designated.

IT IS HEREBY ORDERED THAT:

       1.      General Scope of the Agreement. This Consent Protective Order shall govern

certain documents and other material produced in response to any discovery request or other

request for information by Plaintiff and Defendant in this action, all information contained therein,

and all copies, excerpts or summaries thereof, specifically including, but not limited to, answers

to requests for admissions, answers to interrogatories, responses to requests for production of

documents and documents produced in accordance therewith, documents subpoenaed in

connection with depositions and any deposition transcript or portion thereof as to which protection

is sought in accordance with this Agreement. The following documents and/or information may



                                                 1



            Case 4:21-cv-00037-D Document 19 Filed 08/23/21 Page 1 of 9
be designated as “Confidential” pursuant to this Order: (a) medical records or other health-related

information; (b) personal information about Defendant’s employees, including but not limited to:

social security numbers, tax information, personnel records, and health insurance information; and

(c) confidential or proprietary business and personal information, including but not limited to,

income tax returns, balance sheets, profit and loss statements.

       2.      Designation as Confidential.     Any party producing or furnishing information of

any nature to another party, to the Court, or at a deposition in connection with this litigation, may

designate as “Confidential,” in accordance with the procedures set forth herein, any such

information, document or part thereof, interrogatory answer, response to request for admissions,

deposition testimony, excerpts and summaries of such information, or other materials as set forth

in Paragraph 1 of this Agreement. Such designation shall be made at the time the information in

produced or furnished, or at a later time as provided herein.

       3.      Procedure for Designating Information as Confidential. Parties may designate

confidential materials in the following manner:

               (a)     In the case of documents or other written materials, by affixing to each page

       of every such document, at the time of production, the word “Confidential” by stamp or

       other method which will make the word conspicuous;

               (b)     In the case of answers to interrogatories, designation shall be made by

       placing the word “Confidential” adjacent to or at the end of any answer deemed to contain

       confidential information. Alternately, answers deemed to contain confidential information

       may be bound separately and marked with the word “Confidential”;




                                                  2



            Case 4:21-cv-00037-D Document 19 Filed 08/23/21 Page 2 of 9
       (c)     In the case of depositions or other pretrial testimony in this action by the

parties or any of their officers or employees, by a statement to that effect on the record by

counsel for the party who claims that confidential material is about to be or has been

disclosed. Unless the parties intend to designate all of the information contained within a

particular document or deposition testimony as confidential material, counsel for that party

should indicate in a clear fashion the portion of the document or testimony which is

intended to be designated as confidential.

4.     Restricted Use of Information.

       (a)     Documents/information         designated   as   “Confidential”   pursuant   to

paragraphs 1 through 3 of this Order shall be used solely for the purposes of this action and

shall not be disclosed to any person except the following individuals:

               (i)      the Court (including the Clerk’s office, stenographic reporters and

       videographers, engaged in such proceedings as are necessary to the preparation for

       trial and trial of this action);

               (ii)     counsel for the parties, their staff members, their professional and

       para-professional employees;

               (iii)    any experts or service contractors (i.e., court reporters or outside

       photocopying or imaging services) associated by the parties regarding this action;

               (iv)     the parties, including officers or managers of a party who have a

       need to know the information for purposes of this litigation;

               (v)      the Charging Party for whom the Commission seeks relief in this

       case, or


                                          3



     Case 4:21-cv-00037-D Document 19 Filed 08/23/21 Page 3 of 9
                         (vi)    by mutual consent.

                  (b)    Documents produced pursuant to this Order shall not be used for any

       purpose other than evidence in this litigation and may not be disclosed under any

       circumstances to anyone not connected with this action as a party, witness, counsel,

       consultant, staff person or court personnel. Specifically, use of confidential material during

       the trial of this action or in any hearing in connection with the disposition of this matter by

       any party shall in no way permit the use of such material for or in connection with any

       other lawsuit, action, hearing or proceeding, without further order of the Court, express

       agreement by both parties, or pursuant to a subpoena.

       5.         Acknowledgment of Agreement. All persons to whom confidential material is

disclosed pursuant to paragraph 4 of this Order shall be bound by this Order. It shall be the

responsibility of counsel for each party to this action to ensure that persons authorized to receive

confidential material pursuant to paragraph 4 of this Order have knowledge of the terms of this

Order and agree to be bound by them. Any persons breaching the provisions of this Order are

subject to the contempt powers of this Court.

       6.         Inadvertent Disclosure. In the event a party inadvertently produces materials which

should have been, but were not, marked “Confidential,” the party may designate such materials as

“Confidential” by notifying counsel of the error and producing the documents again, with the

“Confidential” designation, prior to the expiration of the discovery deadline set by the Court. The

parties will then treat these documents as if they had been marked “Confidential” when they were

first produced.

       7.         Use of Confidential Materials in this Case. Nothing in this Agreement shall prevent


                                                   4



            Case 4:21-cv-00037-D Document 19 Filed 08/23/21 Page 4 of 9
or impair the use by a party of confidential materials as set forth in paragraphs 1 through 3 of this

Agreement in proceedings in this litigation, including motion papers, affidavits, briefs, other

papers and depositions filed with the Court or at any deposition, or hearing, conference, or trial

before the Court so long as confidentiality of such information is protected as provided herein. .

A party desiring to file a document under seal must first file a motion seeking leave in accordance

with Section V.G of the CM/ECF Policy Manual. Before filing any information that has been

designated “Confidential Information” with the Court, or any pleadings, motions or other papers

that disclose any such information, counsel shall confer with counsel for the party that produced

the information so designated about how it should be filed. If the party that produced the

information so designated desires that the materials be filed under seal, then the filing party shall

file the materials in accordance with Local Civil Rule 79.2, EDNC, with notice served upon the

producing party. The filing of the materials under seal shall not be binding on the Court, however.

Within 10 days of service of such notice, the party desiring that the materials be maintained under

seal shall file with the Court a Motion to Seal and supporting memorandum of law specifying the

interests which would be served by restricting public access to the information. The party that

initially filed the materials need not file any such Motion to Seal or otherwise defend another

party's desire that the materials remain sealed. The Court will grant the Motion to Seal only after

providing adequate notice to the public and opportunity for interested parties to object, after

carefully weighing the interests advanced by the movant and those interests favoring public access

to judicial documents and records, and upon finding that the interests advanced by the movant

override any common law or constitutional right of public access which may attach to the

information. Documents submitted under seal in accordance with this paragraph will remain under


                                                 5



           Case 4:21-cv-00037-D Document 19 Filed 08/23/21 Page 5 of 9
seal pending the Court's ruling. If the party desiring that the information be maintained under seal

does not timely file a Motion to Seal, then the materials will be deemed unsealed, without need for

order of the Court.

       8.      Challenging Confidentiality. Acceptance by a party of any information, document

or thing identified as “Confidential” pursuant to this Order shall not constitute a concession that

the information, document or thing is confidential material. Counsel for the parties shall serve

written notice of any objections to specific designations upon the other party within twenty (20)

days of receipt of such information, documents or things. Counsel shall first attempt to resolve

any disputes of confidentiality between themselves. If Counsel are unable to agree on any such

issue, counsel seeking protection of a document must bring the issue before the Court within

twenty (20) days of receipt of any written notice of any objections. No disclosure of such

information shall occur pending resolution of any dispute under this paragraph.

       9.      Right to Object. Notwithstanding the foregoing provisions, this Order shall not

prejudice the right of any party to object to discovery on other grounds. Any party may, upon

reasonable notice to the opposing party’s counsel, move for an order relieving it of the provisions

of this Order for good cause shown. All parties retain the right to apply to the Court for an order

affording additional protection to confidential material as the circumstances may warrant. Nothing

contained herein shall prevent a party from seeking modification to this Order.

       10.     Disclosure.

               (a)     Nothing contained herein shall prevent a party from disclosing, revealing or

       using any documents, material or other information which is already lawfully in the

       possession of that party or which that party lawfully obtains from any source other than the


                                                 6



             Case 4:21-cv-00037-D Document 19 Filed 08/23/21 Page 6 of 9
       opposing party, and this Order shall not otherwise apply to such documents, material or

       other information.

                (b)    Nothing in this document shall prevent any party from producing any

       document or information in his, her, or its possession in response to a lawful subpoena or

       other compulsory process, provided that notice shall be given to the other party prior to the

       date that the party subpoenaed is required to respond to the subpoena or other compulsory

       process in which materials designated confidential are sought.

       11.      Return of Confidential Information. All confidential material shall be returned to

the producing party within ninety (90) days of the conclusion of this civil lawsuit, including

conclusion of any appeal. However, the EEOC, at its election, may destroy the confidential

material in the normal course of its business and in accordance with its document retention

procedures.

       12.      Modification of the Agreement. In the event of further proceedings in this action,

if any of the parties hereto believe that this Agreement unreasonably impedes discovery to a party

or the use of information discovered from a party for purposes of this litigation, or provides

insufficient protection regarding discovery materials produced by a party, such party may serve

notice upon the parties and request the Court modify this Agreement.

       13.      Protection of Copies. All copies, extracts or summaries prepared from confidential

materials produced hereunder shall be subject to the same terms of this Agreement as the

confidential material from which such copies, extracts or summaries were prepared, if properly

designated.




                                                7



              Case 4:21-cv-00037-D Document 19 Filed 08/23/21 Page 7 of 9
       14.     Notices. Notice required under this Agreement shall be in writing and provided to

the attorneys for the parties listed below. Notice to the parties shall be adequate if given solely to

the parties’ counsel of record.

       15.     Effective Date. This Agreement shall be effective immediately and shall survive

the conclusion of this lawsuit.

       IT IS SO ORDERED.

Dated this _____         August
           23rd day of _______________, 2021.
 Dated:  August 23, 2021
                                                      ___________________________________
                                                ______________________________________
                                                Robert T. Numbers, II
                                                UnitedUnited
                                                       States States Magistrate
                                                              Magistrate Judge Judge




                                                  8



             Case 4:21-cv-00037-D Document 19 Filed 08/23/21 Page 8 of 9
Dated this the 19th day of August, 20201.



 EQUAL EMPLOYMENT                           DBBH HOLDINGS, INC. D/B/A DAVID’S
 OPPORTUNITY COMMISSION,                    TRASH SERVICE,
 Plaintiff                                  Defendant

 /s/ Yolanda Warren Brock                   /s/ Tracy H. Stroud
 YOLANDA WARREN BROCK                       Tracy H. Stroud
 Senior Trial Attorney                      Colombo Kitchin Attorneys
 Charlotte District Office                  1698 East Arlington Blvd.
 129 West Trade Street, Suite 400           Greenville, North Carolina 27858
 Charlotte, North Carolina 28202            Telephone: (252) 353-1091
 Telephone: (980) 296-1281                  Facsimile: (252) 353-1096
 Facsimile: (704) 954-6412                  E-mail: tstroud@ck-attorneys.com
 Email: yolanda.brock@eeoc.gov              North Carolina Bar No. 40111
 North Carolina Bar No. 36651
                                            ATTORNEY FOR DEFENDANT
 RACHAEL S. STEENBERGH-
 TIDESWELL
 Senior Trial Attorney
 Charlotte District Office
 129 West Trade Street, Suite 400
 Charlotte, North Carolina 28202
 Telephone: (980) 296-1274
 Facsimile: (704) 954-6412
 Email: rachael.steenbergh@eeoc.gov
 South Carolina Federal Bar No. 10867

 ATTORNEYS FOR PLAINTIFF




                                            9



           Case 4:21-cv-00037-D Document 19 Filed 08/23/21 Page 9 of 9
